Case 3:20-cv-00633-G-BN Document 24 Filed 07/22/20         Page 1 of 2 PageID 228



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION




ALBERT KEYES,                             )
                                          )
            Plaintiff,                    )
                                          )
VS.                                       )
                                          )             CIVIL ACTION NO.
WELLS FARGO BANK, N.A., PHH,              )
MORTGAGE CORPORATION,                     )             3:20-CV-633-G (BN)
OCWEN LOAN SERVICING, LLC,                )
POWER DEFAULT SERVICES, INC.,             )
and AVT TITLE SERVICES LLC,               )
                                          )
            Defendants.                   )



        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated June 23, 2020 (docket entry 23), the Court finds that the

Findings, Conclusions, and Recommendation of the Magistrate Judge are correct, and

they are accepted as the Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.
Case 3:20-cv-00633-G-BN Document 24 Filed 07/22/20    Page 2 of 2 PageID 229



      SO ORDERED.

July 22, 2020.

                                  ________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
